MANDATE

THE STATE OF TEXAS

TO THE 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 1, 2015, the cause upon appeal to revise
or reverse your judgment between

In the Interest of A.F., C.J., Jr., C.J., C.J., Children, Appellant

V.



No. 04-14-00712-CV and Tr. Ct. No. 2013-PA-02455

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s order
of termination is AFFIRMED.

    We order that no costs be assessed against appellant Father or appellant
Mother as both are indigent.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 10, 2015.

                                                                 KEITH E. HOTTLE, CLERK




                                                                 Cynthia A. Martinez
                                                                 Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

         TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00712-CV

                        In the Interest of A.F., C.J., Jr., C.J., C.J., Children

                                                    v.



         (NO. 2013-PA-02455 IN 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
FILING                             $195.00   INDIGENT
FILING                             $195.00   INDIGENT


         Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


         Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 10, 2015.

                                                         KEITH E. HOTTLE, CLERK



                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853